Citation Nr: 9914084	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  95-35 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a permanent and total disability evaluation 
for pension purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty from March 1974 to March 
1976.  This case was remanded by the Board of Veterans' 
Appeals (Board) in May 1997 to the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri, for 
additional development.  The case is again before the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
determination of the veteran's appeal has been obtained by 
the RO.

2.  The veteran is not service connected for any disability; 
his nonservice-connected disabilities are right ankle 
disability, currently evaluated as 20 percent disabling; left 
ankle disability, currently evaluated as 20 percent 
disabling; colectomy with hepatitis C, currently evaluated as 
10 percent disabling; degenerative joint disease of both 
wrists, currently evaluated as 10 percent disabling; 
bronchitis, currently evaluated as 10 percent disabling; a 
psychiatric disability, currently evaluated as 10 percent 
disabling; and bilateral knee disability, each currently 
evaluated as 0 percent disabling.

3.  The social and industrial impairment from the veteran's 
psychiatric disability most nearly approximates considerable.

4.  The veteran was born on May [redacted], 1999, and has 
completed the 8th grade.

5.  The veteran has worked as a spray painter; he last worked 
in 1989.

6.  The veteran's disabilities, in light of his age, 
education, and occupational background, permanently preclude 
him from obtaining and maintaining a substantially gainful 
occupation. 

CONCLUSION OF LAW

The requirements for a permanent and total disability rating 
for pension purposes have been met.  38 U.S.C.A. § 1502, 
1521, 5107 (West 1991); 38 C.F.R. §§ 3.340, 4.15, 4.17 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded within the meaning of 38 U.S.C.A. § 
5107(a).  The Board is also satisfied that all relevant facts 
have been properly and sufficiently developed.  Accordingly, 
no further assistance to the veteran is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1998) and 
Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the Board has 
reviewed the evidence of record pertaining to the history of 
the veteran's disorders.  The Board has found nothing in the 
historical record which would lead it to conclude that the 
recent evidence of record is not adequate for rating 
purposes, nor has the Board found any of the historical 
evidence in this case to be of sufficient significance to 
warrant a specific discussion herein.

The law authorizes payment of pension benefits to a veteran 
of war who has the requisite service and who is permanently 
and totally disabled.  38 U.S.C.A. §§ 1502, 1521 (West 1991).  
Permanent and total disability ratings for pension purposes 
are authorized for disabling conditions which are not the 
result of the veteran's own willful misconduct.  38 C.F.R. § 
3.342 (1998).  Total disability will be considered to exist 
where there is impairment of mind or body which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation.  Permanence of total 
disability will be taken to exist when such impairment is 
reasonably certain to continue throughout the life of the 
disabled veteran. 38 C.F.R. §§  3.340, 4.15 (1998).
All veterans who are basically eligible and who are unable to 
secure and follow a substantially gainful occupation by 
reason of disabilities which are likely to be permanent shall 
be rated as permanently and totally disabled.  For the 
purpose of pension, the permanence of the percentage 
requirements of 38 C.F.R. § 4.16 (at least one disability 
rated as 40 percent or more disabling and sufficient 
additional disability to bring the combined rating to 70 
percent or more) is a requisite.  When the percentage 
requirements are met, and the disabilities involved are of a 
permanent nature, a rating of permanent and total disability 
will be assigned if the veteran is found to be unable to 
secure and follow substantially gainful employment by reason 
of such disability.  38 C.F.R. § 4.17 (1998).

In this case, the RO has assigned a combined 60 percent 
evaluation for the veteran's disabilities.  The rated 
disabilities consist of right ankle disability, currently 
evaluated as 20 percent disabling; left ankle disability, 
currently evaluated as 20 percent disabling; colectomy with 
hepatitis C, currently evaluated as 10 percent disabling; 
degenerative joint disease of both wrists, currently 
evaluated as 10 percent disabling; bronchitis, currently 
evaluated as 10 percent disabling; a psychiatric disability, 
currently evaluated as 10 percent disabling; and bilateral 
knee disability, each currently evaluated as 0 percent 
disabling.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
38 C.F.R. Part 4 (1998).  When there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).

The veteran was hospitalized at a VA hospital in March 1995 
for right ankle fusion.  It was noted that he had fractured 
his right talus in 1985, with resultant complaints of pain on 
walking.  

On VA examination in June 1995, the veteran indicated that he 
had fallen two and a half stories in 1985 and had fractured 
both heels.  He complained of swelling and pain, aggravated 
by walking and climbing stairs.  He also complained of joint 
pain.  Flexion of the knees was to 110 degrees on the right 
and to 118 degrees on the left; there was no knee effusion, 
crepitus, or bulge.  X-rays of the knees were unremarkable.  
The diagnoses were status post fracture bilateral calcaneus; 
degenerative joint disease of the right talocalcaneal joint; 
history of fracture of the right talus of the ankle; fusion 
of the right ankle, 1995; fracture of the lateral right 
malleus; status post colostomies, all temporary; right 
hemicolectomy, symptomatic; knees, bilateral strain; wrists, 
bilateral strain; and bronchitis.

VA outpatient records from July 1995 to January 1996 reveal 
bilateral ankle problems.

The veteran testified at a personal hearing at the RO in 
October 1995 that his multiple joint disabilities, 
gastrointestinal disability, lung disability, and hepatitis C 
rendered him permanently unemployable.

The veteran was treated at a VA hospital in February 1996 
because of problems with the use of Darvocet.  The discharge 
diagnoses were Darvocet dependency with physiological 
dependence, alcohol dependence with physiological dependence, 
and chronic diarrhea.  His global assessment of functioning 
(GAF) score was 50.  VA outpatient records from February 1996 
to May 1997 reveal problems with diarrhea, lower extremity 
pain, and psychiatric disability.  The impression on X-rays 
in March 1996 was osteomyelitis of the right ankle.  
Outpatient records for September 1996 reveal that the veteran 
had difficulty sleeping, a flat affect, social isolation and 
suicidal ideation; the impression was dysthymic disorder.

St. Louis University Hospital records from April 1996 to 
April 1997 reveal that an April 1996 liver biopsy showed 
chronic active hepatitis with early cirrhosis.  Analysis of 
the biopsy in February 1997 showed hepatic iron concentration 
and hepatic iron index to be within normal limits.

The veteran was hospitalized at a VA hospital in February 
1997 for left heel pain with walking.
According to an August 1997 internal medicine examination 
report from Forest Park Medical Clinic, the veteran 
complained of gastrointestinal problems, hepatitis C with 
cirrhosis of the liver, dyspnea on exertion, depression, and 
polysubstance abuse.  Physical examination revealed 
crepitation on movement of both knee joints and complete 
fixation of the right ankle joint secondary to surgery.  
Motion of the knees was from 0-150 degrees.  Lung examination 
revealed occasional bi-basilar rhonchi that clear with 
coughing.  The clinical impressions were post surgical 
condition of the abdomen with continuation of symptomatology 
suggesting either ulcerative colitis or recurrent 
diverticulitis with scarring and fistula formation with 
persistent symptomatology of diarrhea, bleeding, and 
discomfort; history of hepatitis C and cirrhosis, etiology of 
which is uncertain, but there is adequate possibility of 
substance abuse being related; exertional dyspnea and 
bronchitis with use of inhaler and history of tobacco abuse; 
history of depression; and polysubstance abuse.

An August 1997 psychiatric evaluation report from Forest Park 
Medical Clinic reveals complaints that the veteran was 
depressed all the time, had some sleeping problems, and 
avoided people.  He was taking medication for his psychiatric 
symptomatology.  It was noted that he had problems with 
simple counting and calculation problems.  The diagnoses were 
chronic alcoholism, chronic depression, cirrhosis of the 
liver, and foot problems.  The veteran's GAF was 50.  It was 
noted that the veteran's ability to withstand stress and 
pressure was reduced.

On VA psychiatric examination in December 1997, it was noted 
that the veteran had difficulty sleeping, ideas of reference, 
and suicidal ideation without method.  His mood was mildly 
dysphoric and his affect was blunted.  His memory and 
concentration were mildly disrupted by ongoing distress and 
high demands on him, including having to care for his ill 
mother.  The examiner noted that the veteran appeared to be 
less distressed and functioning better than when he was 
examined in September 1996.  He was considered employable, 
although it was noted that the lack of a GED might curtail 
his options.  The diagnoses were mood disorder, depressive 
subtype, and avoidant personality traits.  The veteran's GAF 
was 90.

On VA orthopedic examination in January 1998, the veteran 
complained of occasional swelling and soreness in his hands 
and wrists, not incapacitating, and of bilateral lower 
extremity soreness, intermittent and not incapacitating.  The 
veteran said that prolonged weight bearing on the lower 
extremity joints increased his pain.  Bilateral wrist motion 
was 65 degrees of palmar flexion and 45 degrees of extension.  
The diagnoses were normal hand examination; degenerative 
joint disease of the wrists, right greater than left; normal 
knee examination; status post fracture of the right os calcis 
and subsequent fusion of the right ankle; and normal left 
ankle.  The examiner noted that it was unlikely that the 
veteran would ever be capable of doing any gainful employment 
requiring standing.

On VA general medical examination in February 1998, the 
veteran complained of gastrointestinal problems and severe 
arthritis.  Degenerative joint disease of the hands was 
noted.  The diagnoses were chronic active hepatitis with 
incipient cirrhosis; hepatitis C with chronic diarrhea; iron 
deficiency anemia; status post fusion of the right ankle, 
with fusion of the left ankle pending; and status post two 
colectomy surgeries, chronic gastroenteritis.

VA records for April 1998 reveal that the veteran underwent 
left subtalar joint fusion, with the placement of a cast.  
According to an April 1998 housebound examination, the 
veteran was in a wheelchair and could not bear weight on his 
left ankle.  The diagnoses were left foot joint fusion, 
cirrhosis of the liver, and hepatitis C.

The veteran is assigned 20 percent evaluations for each of 
his ankle disabilities.  According to Diagnostic Code 5270, a 
20 percent evaluation is provided for ankylosis of the ankle 
in plantar flexion, less than 30 degrees; a 30 percent 
evaluation is warranted for ankylosis of the ankle in plantar 
flexion, between 30 and 40 degrees, or in dorsiflexion, 
between 0 and 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5270 (1998).  Based on the fusion of both ankles, each ankle 
disability should be rated, at a minimum, at the current 20 
percent disabling for ankylosis.

The veteran is currently assigned a 10 percent evaluation for 
his mood disorder.  The Board notes that effective November 
7, 1996, VA revised the criteria for diagnosing and 
evaluating psychiatric disabilities.  61 Fed. Reg. 52695 
(1996).  On and after that date, all diagnoses of mental 
disorders for VA purposes must conform to the fourth edition 
of the Diagnostic and Statistical Manual of Mental Disorders 
(DSM-IV).  61 Fed Reg. 52700 (1996).  In Karnas v. Derwinski, 
1 Vet.App. 308, 312-13 (1991), the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) held that where 
the law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant applies unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs to do otherwise 
and the Secretary has done so.  The Board finds that the 
regulations effective prior to November 7, 1996, are more 
favorable to the veteran and will be applied in this case.

Under Diagnostic Code 9411, 38 C.F.R. § 4.132, effective 
prior to November 7, 1996, a 10 percent evaluation is 
warranted when there is emotional tension or other evidence 
of anxiety productive of mild social and industrial 
impairment.  A 30 percent evaluation is warranted when the 
veteran's ability to establish and maintain effective or 
favorable relationships with people is definitely impaired 
and his psychoneurotic symptoms result in definite industrial 
impairment.  A 50 percent rating is warranted where the 
veteran's ability to establish or maintain effective or 
favorable relationships with people is considerably impaired 
and, by reason of psychoneurotic symptoms, his reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment. 

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
construe the term "definite" in a manner that would 
quantify the degree of impairment.  In a subsequent opinion, 
the General Counsel of VA concluded that "definite" is to 
be construed as "distinct, unambiguous, and moderately large 
in degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93 (Nov. 9 1993).  The Board is 
bound by this interpretation of the term "definite."  
38 U.S.C.A. § 7104(c) (West 1991).

When seen for outpatient treatment in September 1996, the 
veteran was dysthymic with poor sleep, flat affect, suicidal 
ideation, and social isolation.  When examined at Forest Park 
Medical Clinic in August 1997, he was depressed and socially 
isolated, with some flatness of mood and difficulty 
concentrating; his GAF was 50.  Although his GAF was 90 on VA 
examination in December 1997, with the examiner noting that 
the veteran appeared to be functioning better, the Board 
notes that he was still having problems with dysphoria, 
difficulty sleeping, concentration, and suicidal ideation.  
Consequently, the Board finds that the manifestations of the 
veteran's psychiatric disability are of sufficient magnitude, 
with the application of 38 C.F.R. § 4.7, to be found to 
result in considerable impairment in the veteran's ability to 
obtain or retain employment.  Therefore, a rating of 50 
percent is warranted for the veteran's mood disorder under 
the old criteria.

The veteran is assigned a 10 percent evaluation for colectomy 
with hepatitis C.  Diagnostic Code 7323 provides a 10 percent 
evaluation for moderate ulcerative colitis with infrequent 
exacerbations; a 30 percent evaluation is warranted for 
moderately severe ulcerative colitis with frequent 
exacerbations.  38 C.F.R. § 4.114, Diagnostic Code 7323 
(1998).  A 10 percent evaluation is provided for hepatitis 
when there is demonstrable liver damage with mild 
gastrointestinal disturbance; a 30 percent evaluation is 
warranted when there is minimal liver damage with associated 
fatigue, anxiety, and gastrointestinal disturbance of lesser 
degree and frequency than for a 60 percent evaluation but 
necessitating dietary restriction or other therapeutic 
measures.  38 C.F.R. § 4.114, Diagnostic Code 7345 (1998).  
The veteran's gastrointestinal symptomatology, including 
evidence of cirrhosis and constant diarrhea, warrants at 
least a 10 evaluation under the above rating criteria.

Under the regulations in effect prior to October 7, 1996, a 
10 percent evaluation was provided for moderate bronchitis 
with considerable night or morning coughing, slight dyspnea 
on exertion, and scattered bilateral rales; a 30 percent 
evaluation was warranted for moderately severe bronchitis 
with persistent cough at intervals throughout the day, 
considerable expectoration, considerable dyspnea on exercise, 
rales throughout the chest, and beginning chronic airway 
obstruction.  38 C.F.R. § 4.97, Diagnostic Code 6600 (1996).  
Under the regulations effective October 7, 1996, a 10 percent 
evaluation is provided when Forced Expiratory Volume at one 
second (FEV-1) is 71-80 percent of predicted, or FEV-1/Forced 
Vital Capacity (FVC) is 71-80 percent, or Diffuse Capacity of 
the Lung for Carbon Monoxide by the Single Breath Method 
(DLCO(SB)) is 66-80 percent of predicted; a 30 percent 
evaluation is warranted when FEV-1 or FEV-1/FVC is 56-70 
percent or DLCO(SB) is 56-65 percent.  38 C.F.R. § 4.97, 
Diagnostic Code 6600 (1998).  The veteran has complained of 
bronchitis, for which he used an inhaler, with dyspnea on 
exertion.  Therefore, his respiratory symptomatology warrants 
the currently assigned 10 percent evaluation for bronchitis 
under the old rating criteria.

The veteran is currently assigned a 10 percent evaluation for 
his degenerative joint disease of the wrists.  Degenerative 
arthritis, established by X-ray findings, will be rated on 
the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(Diagnostic Code 5200, etc.).  When, however, the limitation 
of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added, under Diagnostic Code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (1998).  A 10 percent evaluation is provided for 
limitation of motion of either wrist when dorsiflexion is 
less than 15 degrees or palmar flexion is limited in line 
with the forearm.  38 C.F.R. § 4.71a, Diagnostic code 5215 
(1998).  An evaluation of 20 percent or higher is warranted 
for ankylosis of a wrist.  38 C.F.R. § 4.71a, Diagnostic Code 
5214 (1998).  Complete motion of the wrist is from 0-80 
degrees of palmar flexion and from 0-70 degrees of 
dorsiflexion (extension).  38 C.F.R. § 4.71, Plate I.

On VA examination in January 1998, the veteran had 65 degrees 
of palmar flexion and 45 degrees of dorsiflexion.  
Consequently, a 10 percent evaluation for degenerative joint 
disease of each wrist is warranted based on noncompensable 
limitation of motion under Diagnostic Code 5003.

Where the minimum schedular evaluation requires residuals and 
the schedule does not provide a noncompensable evaluation, a 
noncompensable evaluation will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31 (1998).

The veteran is assigned 0 percent evaluations for bilateral 
knee disability.  According to Diagnostic Code 5257, other 
knee impairment, including recurrent subluxation or lateral 
instability, warrants a 10 percent evaluation if it is 
slight.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (1998).  
According to the diagnostic codes for limitation of motion of 
the leg, a 10 percent evaluation is warranted when extension 
of the leg is limited to 10 degrees or flexion of the leg is 
limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 
5260, 5261 (1998).  X-rays of the knees in June 1995 were 
normal.  Motion of the knees in August 1997 was normal.  On 
VA orthopedic examination in January 1998, the knees were 
normal on examination.  Since there is no evidence of knee 
impairment, including recurrent subluxation, instability, or 
loss of motion, the current noncompensable evaluations are 
correct.

The Board notes that since the veteran does not have 
arthritis of the knees, separate evaluations under Diagnostic 
Codes 5257 and 5003 are not warranted.

Based on the above evaluations, the veteran meets the 
schedular requirements for a total disability rating.  
38 C.F.R. § 4.17.  Because of the severity of the above noted 
disabilities, the fact that the veteran has only an 8th grade 
education and has not worked in approximately 10 years, and 
the conclusion by the VA examiner in January 1998 that it was 
unlikely that the veteran would be capable of doing any 
gainful employment requiring standing, the Board finds that 
the veteran is permanently unable to secure and follow 
substantially gainful employment by reason of his 
disabilities.  Consequently, a permanent and total disability 
rating for pension purposes is warranted.


ORDER

Entitlement to a permanent and total disability rating for 
pension purposes is granted.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals



 

